Citation Nr: 0421760	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-10 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed 
as to the issue of entitlement to an effective date prior to 
July 29, 1998 for a 40 percent rating for service-connected 
lumbosacral strain with bilateral foraminal stenosis L3-4, 
L5-S1 and degenerative arthropathy L2-3, L5-S1.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain with bilateral foraminal stenosis L3-4, 
L5-S1 and degenerative arthropathy L2-3, L5-S1, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and April 2002 decisions of 
the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing was held on July 15, 2003, at the Central Office 
before Mary Gallagher, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 2002).

The veteran has raised the issues of entitlement to service 
connection for diabetes mellitus, and entitlement to a total 
rating due to unemployability caused by service-connected 
disability (TDIU).  These issues have not been adjudicated by 
the agency of original jurisdiction, and are referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  In a July 2000 rating action, the RO denied the 
appellant's claim of entitlement to an effective date prior 
to July 29, 1998 for a 40 percent rating for service-
connected lumbosacral strain with bilateral foraminal 
stenosis L3-4, L5-S1 and degenerative arthropathy L2-3, L5-
S1.

2.  The veteran was given notice of said rating decision and 
of appellate rights and procedures in an October 16, 2000 
letter.  

3.  On October 25, 2001, the RO received a letter from the 
veteran that indicated that he disagreed with the RO's July 
2000 denial of his claim for an effective date prior to July 
29, 1998 for a 40 percent rating for his service-connected 
low back disorder.

4.  The veteran's lumbosacral strain with bilateral foraminal 
stenosis L3-4, L5-S1 and degenerative arthropathy L2-3, L5-S1 
is productive of complaints of pain, but not a fracture of 
the vertebra, or a complete bony fixation of the spine; it is 
not productive of marked interference with his employment and 
has not required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not received with 
respect to the denial of the veteran's claim of entitlement 
to an effective date prior to July 29, 1998 for a 40 percent 
rating for service-connected lumbosacral strain with 
bilateral foraminal stenosis L3-4, L5-S1 and degenerative 
arthropathy L2-3, L5-S1.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2003).

2.  The criteria for a rating in excess of 60 percent for 
lumbosacral strain with bilateral foraminal stenosis L3-4, 
L5-S1 and degenerative arthropathy L2-3, L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285, 5286, 5293 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5237, 5242 (as in effect September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Background

The Board initially notes that in a letter, dated in February 
2004, the veteran was informed of the issue of the timeliness 
of his appeal and that he was been given an opportunity to 
provide evidence and argument on the matter.  Specifically, 
he was given 60 days to respond, and in March 2004, 
additional argument was received.  Accordingly, the Board 
finds that there has been compliance with due process on the 
timeliness question.  38 C.F.R. § 20.101(c), (d) (2003); 
Marsh v. West, 11 Vet. App. 468 (1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him notice of the adverse action.  38 U.S.C.A. §§ 
7105(b), (c), 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302; Roy 
v. Brown, 5 Vet. App. 554 (1993).

The background of this claim is as follows: in August 1968, 
the RO granted service connection for lumbosacral strain, 
evaluated as 0 percent disabling (noncompensable).  There was 
no appeal, and this decision became final.  See 38 U.S.C.A. 
§ 7105 (c) (West 2002).  In April 1999, the veteran filed a 
claim for an increased (compensable) rating.  In a May 1999 
rating decision, the RO increased the veteran's evaluation 
for his low back strain (which it recharacterized as 
"lumbosacral strain with bilateral foraminal stenosis L3-4, 
L5-S1 and degenerative arthropathy L2-3, L5-S1") 
(hereinafter "low back disorder") to 40 percent.  The RO 
assigned an effective date of July 29, 1998 for the 40 
percent rating.  The RO notified the veteran of its May 1999 
rating decision, as well as the procedural and appellate 
rights available to him, in a letter dated June 9, 1999.  

In June 1999, the veteran filed a Notice of Disagreement 
(NOD) as to the assigned effective date of July 29, 1998 for 
a 40 percent rating for service-connected low back disorder.  
In August 1999, the RO issued a Statement of the Case.  
However, a substantive appeal was not received, and the RO's 
May 1999 decision became final.  Id.  

A memorandum received in January 2000 and signed by the 
veteran stated that the veteran desired to withdraw his 
claims as to the issues on appeal.  See 38 C.F.R. § 20.204(c) 
(2000). 

On July 19, 2000, the veteran filed a statement with 
supporting documents that was construed as a "reopened" 
claim for an effective date prior to July 29, 1998 for the 40 
percent rating for service-connected low back disorder.  See 
April 2002 Statement of the Case.  The Board notes that as 
this letter was received more than 60 days after issuance of 
the August 1999 Statement of the Case and more than one year 
after notification of the May 1999 rating action increasing 
the veteran's rating for his low back disorder to 40 percent 
(with an assigned effective date of July 29, 1998 for the 40 
percent rating), it cannot serve as a substantive appeal to 
that decision.  See 38 C.F.R. § 20.302(b) (2003).  

In a July 21, 2000 decision, the RO denied the claim.  The RO 
notified the veteran of its July 21, 2000 rating decision, as 
well as the procedural and appellate rights available to him, 
in a letter dated October 16, 2000.  On October 25, 2001, a 
NOD as to the RO's July 2000 decision was received.  In April 
2002, the RO issued a SOC on the effective date issue.  In 
August 2002, a VA Form 9 was received.  

Analysis

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201.

The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  38 C.F.R. § 20.300.  Generally, a claimant, or his 
or her representative, must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  The date of the mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs.  In calculating this 
5- day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305.

In summary, in May 1999, the RO increased the veteran's 
evaluation for his low back strain to 40 percent and assigned 
an effective date of July 29, 1998 for the 40 percent rating.  
A substantive appeal was not received, and the RO's May 1999 
decision became final.  On July 19, 2000, the veteran filed a 
letter that was construed as a "reopened" claim for an 
effective date prior to July 29, 1998 for the 40 percent 
rating for service-connected low back disorder.  In a July 
2000 decision, the RO denied the claim.  The RO notified the 
veteran of its July 2000 rating decision, as well as the 
procedural and appellate rights available to him, in a letter 
dated October 16, 2000.  There is no evidence of record that 
the veteran did not receive the October 16, 2000 notice.  


Under the circumstances described above, the veteran had 
until October 16, 2001 to file a timely notice of 
disagreement concerning the assigned effective date for the 
40 percent rating for his low back disorder.  However, the 
veteran's "NOD" was not received until October 25, 2001.  
There was no other written communication received from the 
veteran or his representative expressing disagreement with 
the July 2000 rating decision prior to that time.  While the 
postmark of the October 25, 2001 "NOD" is not of record, 
even if the Board were to presume that the postmark date was 
five days prior to the date of receipt by VA, it's receipt 
would still be outside the one year time period.  See 38 
C.F.R. § 20.305.  Therefore, based on the reasons delineated 
above, the October 25, 2001 "NOD" was not timely and the 
veteran's claim must be denied.  

To the extent that the veteran has argued that he was not 
notified of the original grant of service connection for his 
low back disorder in 1968, it is unclear as to how this would 
affect his claim, even if shown to be true.  In this regard, 
the claims file includes a letter, dated September 12, 1968, 
addressed to the veteran at his address of record (as 
reflected in his original claim (VA Form 21-526, received in 
August 1968) which shows that he was notified of the RO's 
decision.  There is no indication that this notice was 
returned as undeliverable and thus, the regularity of mail is 
presumed.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (a 
mere statement by an appellant of "non-receipt," by itself, 
is not "clear evidence to the contrary" to rebut the 
presumption of regularity of administrative notice).  In 
addition, as previously stated, in April 1999, the veteran 
filed a claim for an increased rating, which indicates he was 
aware that he had been granted service connection.  

As a final matter, the Board points out that the veteran 
could not prevail even if it were to find that a timely NOD 
had been filed as to the RO's July 2000 decision.  As 
previously stated, in August 1999, a SOC was issued on the 
issue of entitlement to an effective date prior to July 29, 
1998 for the 40 percent rating for the veteran's low back 
disorder.  However, a substantive appeal was not received, 
and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c).  On July 19, 2000, the veteran filed a letter that 
was construed as a "reopened" claim for an effective date 
prior to July 29, 1998 for the 40 percent rating for service-
connected low back disorder.  


In cases where an appellant seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, the U.S. Court of Appeals for Veterans Claims 
(Court), in Lapier v. Brown, 5 Vet. App. 215 (1993), held 
that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date cannot result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2003).  Therefore, the veteran 
could not prevail as a matter of law even if the Board were 
to find that a timely NOD had been filed as to the RO's July 
2000 decision.  

In reaching this decision the Board acknowledges that the 
VCAA fundamentally changes the nature of VA's duty to inform 
and assist claimants with their claims.  The VCAA did not, 
however, modify or change the statutory standards governing 
the Board's jurisdiction.  As such, the VCAA has no 
application to the facts of this case.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000) (holding that the VCAA had no 
application to matters of purely statutory interpretation); 
VAOPGCPREC 5-2004 (June 23, 2004).

II.  Increased Rating

The veteran argues that an increased rating is warranted for 
his low back disorder.  

In September 1968, the RO granted service connection for a 
back condition, evaluated as noncompensable (0 percent 
disabling).  In October 2001, the veteran filed a claim for 
an increased rating.  The rating for this disability was 
subsequently increased to 40 percent.  In April 2002, the RO 
granted the claim to the extent that it increased the rating 
for this disability to 60 percent, with an effective date of 
October 25, 2001.  The RO characterized this disability as 
lumbosacral strain with bilateral foraminal stenosis L3-4, 
L5-S1 and degenerative arthropathy L2-3, L5-S1.  The veteran 
has appealed the issue of entitlement to an increased 
evaluation.  

In this case, the medical evidence consist of outpatient 
treatment reports from the National Institute of Health 
(NIH), dated in 2001, as well as a December 2001 VA spine 
examination report, a November 2002 VA neurological 
examination report and VA outpatient treatment reports dated 
between 2002 and 2003.  Overall, these reports show a number 
of treatments for complaints of back pain.  A November 2002 
VA neurological examination report shows that the veteran's 
spine had flexion to 105 degrees, lateral flexion to 40 
degrees bilaterally, and back extension to 15 degrees, and 
that the veteran had 5/5 strength in all measured muscle 
groups of the upper and lower extremities.  The assessment 
was chronic low back pain with intermittent flare-ups 
reported by the patient.  A May 2003 report shows that the 
veteran had 4+ strength or greater in all measured muscle 
groups of the upper and lower extremities.  A May 2003 
magnetic resonance imaging report shows a congenitally small 
canal, moderate to severe spinal stenosis at L4-5 due to 
associated ligamentum flavum hypertrophy in the abundant 
epidural lipomatosis.  

At the time of the action on appeal, the RO evaluated this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (as in 
effect prior to September 26, 2003), the 60 percent 
evaluation is the highest rating provided for.  Therefore, a 
rating in excess of 60 percent is not warranted.  The Board 
further notes that the Court has indicated that there is no 
basis for a rating in excess of the maximum schedular rating 
based on limitation of motion due to pain or functional loss.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v Brown, 8 Vet. App. 
202 (1995).

A rating in excess of 60 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under 38 C.F.R. § 4.71a, DC 5285 (as in effect 
prior to September 26, 2003), a 100 percent rating is 
warranted for: Vertebra, fracture of, residuals: With cord 
involvement, bedridden, or requiring long leg braces.  Under 
38 C.F.R. § 4.71a, DC 5286 (as in effect prior to September 
26, 2003), a 100 percent rating is warranted for: Spine, 
complete bony fixation (ankylosis) of: Unfavorable angle with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  However, none of the evidence shows that the 
veteran's spine is ankylosed, or that he has residuals of a 
fractured vertebra accompanied by cord involvement, that he 
is bedridden, or that he requires long leg braces.  
Accordingly, the criteria for a rating in excess of 60 
percent under DC's 5285 and 5286 have not been met, and the 
claim must be denied.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 23, 2002 and 
September 26, 2003 (i.e., the effective dates of the new 
regulations).  Therefore, the Board will address whether for 
the period on and after September 23, 2002, and September 26, 
2003, the veteran is entitled to a higher rating under either 
the old or the new criteria.  It is noted that the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997);VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).  The Board further notes that the veteran was 
notified of the new criteria in a July 2004 letter, and that 
he was given 60 days to respond with additional argument or 
evidence.  However, in a letter received that same month, he 
stated that he had no additional evidence or argument to 
present, and he indicated that he wanted his appeal to 
proceed.  

Under DC 5293 (as in effect September 23, 2002), the 60 
percent rating is the maximum rating allowed.  Therefore, a 
rating in excess of 60 percent is not warranted.  See also 
Johnston.  The new regulation also provides that the disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic symptoms.  
See Note 2.  However, the evidence simply does not support 
the existence of neurological component to the veteran's 
lumbar spine disorder, much less a separately ratable 
neurological entity.  Therefore, a separately assigned 
neurological rating is not warranted.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 100 percent evaluation 
is warranted for unfavorable ankylosis of the entire spine.  
In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  However, the maximum rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is 60 percent.  Finally, the new 
regulation also provides that associated objective neurologic 
abnormalities may be evaluated separately under an 
appropriate diagnostic code.  See Note 1.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 60 percent have been met within the 
applicable time period.  Specifically, there is no evidence 
of unfavorable ankylosis of the entire spine.  In addition, 
the evidence simply does not support the existence of 
neurological component to the veteran's lumbar spine 
disorder, much less a separately ratable neurological entity.  
Therefore, a separately assigned neurological rating is not 
warranted.  

Finally, as the maximum rating provided for under DC 5293 (as 
in effect prior to September 23, 2002, and thereafter), is 60 
percent, the Board will discuss the possibility of a higher 
rating is based on an extraschedular evaluation.  See 
38 C.F.R. § 3.321(b)(1).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board first notes 
that the veteran is receiving a 60 percent rating for his low 
back disability, and that all symptoms of this disability 
appear to have been considered in the veteran's evaluation.  
The Board therefore finds that the schedular evaluation is 
not inadequate.  The Board further finds that the medical 
evidence, together with the other evidence of record, does 
not show that the veteran's low back disability presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected low back disability, nor has there been a 
showing that this disability interferes with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In other words, the evidence does not show 
that, even when considering his limitations and 
exacerbations, that some factor exists which takes his 
disability outside the realm of the usual so as to render 
impracticable his schedular rating.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992);  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.).  Accordingly, the Board finds that the claim must 
be denied.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 60 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  He was informed in the 
April 2002 RO decision that the criteria for a rating in 
excess of 60 percent for his low back disability had not been 
met.  See also December 2002 Statement of the Case (SOC).  
The SOC contained the full text of 38 C.F.R. § 3.159.  In 
December 2001, the RO notified the veteran of the information 
and evidence the RO would obtain and the information and 
evidence the veteran was responsible to provide.  In 
addition, the appellant was notified in a February 2004 
letter from the Board that the evidence did not show that the 
criteria for a timely notice of disagreement had been met (as 
to a May 1999 RO decision which increased the veteran's 
rating for his low back disability to 40 percent, with an 
effective date of July 29, 1998).  The Board concludes that 
the discussions in the December 2001 and February 2004 
letters, the RO's decision, and the SOC, adequately informed 
the veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the December 2001 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the December 2001 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was still his responsibility to make sure 
that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He 
was further notified inter alia, that "You can help us with 
your claim by doing the following: tell us about any 
additional information or evidence that you want us to try to 
get for you."  He was asked to identify all evidence which 
he desired VA to help him obtain, and he was provided with 
the appropriate form (VA Form 21-4142).  The RO subsequently 
obtained additional VA medical reports.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, the Board 
also notes that an opinion by the General Counsel's Office 
held that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004); see also VAOPGCPREC 7-
2004 (June 24, 2004).  

The Board also notes that the December 2001 VCAA notification 
letter was sent prior to the RO's April 2002 decision that is 
the basis for the increased rating issue currently on appeal.  
See Pelegrini II, No. 01-944, slip op. at 8-11 (June 24, 
2004).  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, and VA medical records.  The Board notes 
that a May 2000 letter from the Washington D.C. VA medical 
center states that they had no records for the veteran due to 
a fire at a storage facility in Suitland, Maryland.  The 
veteran has been afforded VA examinations, and a hearing in 
July 2003.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

The notice of disagreement filed on October 25, 2001, having 
been found untimely, the appeal concerning entitlement to an 
effective date prior to July 29, 1998 for a 40 percent rating 
for service-connected lumbosacral strain with bilateral 
foraminal stenosis L3-4, L5-S1 and degenerative arthropathy 
L2-3, L5-S1 is dismissed.

A rating in excess of 60 percent for lumbosacral strain with 
bilateral foraminal stenosis L3-4, L5-S1 and degenerative 
arthropathy L2-3, L5-S1 is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



